Lyon, J.
The respondent was county clerk of Ashland county. The board of supervisors of that county assumed to remove him from such office, and appointed the appellant in his place. The respondent refused to deliver to the appellant the books and papers pertaining to the office, and the latter instituted proceedings before the circuit judge under ch. 43, R. S., to compel him to do so. The judge denied the relief sought. This is an appeal by Prince from the order of the judge in that behalf. The respondent now moves to dismiss the appeal.
This is a special statutory proceeding before the circuit judge, upon whom the statute confers powers not conferred by the common law. It is not a proceeding at chambers which the court may review, for the statute confers no authority upon the court in respect to it. It is not, therefore, a special proceeding under R. S., 713, secs. 2593-2596, because it is not a proceeding in the court (sec. 2593), and hence an order made therein is not appealable under sec. 3069, subd. 2. The term “ special proceedings ” is used in that section as defined in the other sections above cited, and does not include proceedings to compel delivery of official books and papers under ch. 43. The appellant has mistaken his remedy.
By the Court.— Appeal dismissed.